Citation Nr: 0820481	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right lower extremity disorder, 
claimed to be the result of an April 2001 VA surgical 
procedure for a right inguinal hernia.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left lower extremity disorder, 
claimed to be the result of an April 2001 VA surgical 
procedure for a right inguinal hernia.
 
3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a bladder disorder, claimed to be 
the result of an April 2001 VA surgical procedure for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

The instant appeal arose from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the appellant's age.  38 
C.F.R. § 20.900(c) (2007).

The issue of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bladder problems 
resulting from April 2001 right inguinal hernia surgery is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A right lower extremity disability is not the result of 
right inguinal hernia surgery performed at VA in April 2001.  

2.  A left lower extremity disability is not the result of 
right inguinal hernia surgery performed at VA in April 2001.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right lower extremity 
disability resulting from right inguinal hernia surgery have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).

2.  The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left lower extremity 
disability resulting from right inguinal hernia surgery have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that nerves 
were damaged during an April 2001 inguinal hernia operation 
and that he has pain and weakness in his legs as a result.  
In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 
(B) an event not reasonably 
foreseeable.

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here.  

A review of the service treatment records shows that the 
veteran had polio prior to service.  His service induction 
examination noted 20 percent atrophy of the right thigh and 
muscles with deformity.  A February 2000 VA treatment record 
noted that the veteran had not seen a physician in 20 years.  

VA treatment records prepared prior to the April 2001 surgery 
at issue in this appeal noted that the veteran had right leg 
weakness due to childhood polio.  See February 2000, November 
2000 and January 2001 VA outpatient treatment records.

On April 9, 2001, the veteran underwent laparoscopic surgery 
to repair a right inguinal hernia.  VA treatment records for 
months following the April 2001 surgery are silent as to 
complaints, treatment, or diagnosis referable to the left and 
right lower extremities.  

In January 2002, the veteran complained of pain in multiple 
joints which was assessed as degenerative joint disease.  In 
February 2002, he reported weakness in the right knee 
following an August 2001 prostate operation.  In December 
2002, he complained of worsening weakness in the right lower 
extremity as well as some weakness in the left leg.  EMG of 
the lower extremities gave an impression of motor sensory 
neuropathy.  See December 20, 2002 VA treatment record.  

The VA medical opinion provided in October 2004 noted that 
the claims folder had been reviewed.  The examiner opined 
that the veteran's "nerve damage and related symptomatology 
is due to post polio syndrome, further complicated by an old 
radiculopathy due to degenerative joint disease in his 
spine."

Thus, the medical evidence of record indicates that the 
veteran had right lower leg weakness and atrophy prior to the 
2001 surgery, that he did not complain of lower extremity 
disability for months after the 2001 surgery, and that he 
currently has progressive right and left lower extremity pain 
and weakness.

While etiology of the veteran's neuropathy was reported to be 
unknown in a March 11, 2003, VA treatment record, the 
preponderance of the medical evidence of record which 
addresses the causation question, including the October 2004 
VA medical opinion, attributes the bilateral lower extremity 
disorder to post-polio syndrome, age and degenerative changes 
in the spine.  Because the VA examiner's October 2004 opinion 
was rendered following a review of the claims folder, and 
because it was accompanied by a clear rationale, it is found 
to be highly probative.  

Moreover, additional, competent evidence of record echoes the 
October 2004 opinion.  Specifically, a May 2002 VA treatment 
record noted right lower extremity impairment "secondary to 
polio."  A July 2002 VA treatment record noted right lower 
extremity weakness.  Following X-rays and magnetic resonance 
imaging of the lumbar spine, the impression of a rheumatology 
fellow in the VA arthritis clinic was of multifactorial right 
lower extremity weakness, due to (1) post-polio syndrome; (2) 
lower motor lesion from L4-5 nerve root impingement; and (3) 
upper motor lesion from central canal stenosis.  

Electrodiagnostic studies performed in August 2003 concluded 
that denervation in both the left and right legs could be 
attributed to post-polio syndrome and radiculopathy in 
addition to age.  The physician noted that it was a very 
difficult study and should be considered with clinical 
findings.

A November 2003 VA treatment record which noted "right leg 
weakness was exacerbated after his right inguinal hernia 
operation three years ago and generalized weakness has been 
progressing since then, most likely related to post-polio 
progressive weakness in an 80 year old gentleman."  

While this opinion could be construed as indicating that the 
veteran's hernia operation caused additional right leg 
disability, it is insufficient to put the medical nexus 
evidence of record in equipoise.  This is so because the 
opinion is phrased in an ambiguous manner.  Moreover, it is 
the only medical opinion which arguably supports the claim 
while there are numerous medical opinions, noted above, which 
clearly do not support the claim.

For these reasons, the appeal is denied, as the appellant is 
not shown to have additional disability that was incurred as 
the result of the April 2001 hernia surgery within the 
purview of the provisions of 38 U.S.C.A. § 1151.

The Board has considered the statements of the appellant as 
to his belief that his left and right leg pain and weakness 
are solely due to VA surgical treatment.  Although the Board 
has no reason to doubt his sincerity, these statements are 
not competent medical evidence with regard to these issues.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claims for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 are denied 
because the preponderance of the evidence is against a 
finding that the cause of his lower extremity problems was 
the April 2001 hernia surgery.  As the Board has determined 
that the additional disability was not caused by VA 
treatment, there is no need to address foreseeability or 
negligence.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a May 
2004 letter sent to the veteran in that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his 38 U.S.C.A. § 1151 
claim and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (as 
amended).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records, post-service reports of VA 
treatment and a VA medical opinion.  Moreover, statements in 
support of his claims are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a right lower extremity disorder, 
claimed to be the result of an April 2001 VA surgical 
procedure for a right inguinal hernia, is denied.

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a left lower extremity disorder, 
claimed to be the result of an April 2001 VA surgical 
procedure for a right inguinal hernia, is denied.




REMAND

The veteran contends that following his April 2001 surgery 
for right inguinal hernia repair he was unable to urinate and 
that he had to undergo bladder surgery in August 2001 to 
rectify the problem.  See Statement from the veteran dated 
September 22, 2003.  VA treatment records show that in 
December 2000, he reported a 3 year history of nocturia and 
decreased flow which were assessed as signs of benign 
prostatic hypertrophy.  

VA treatment records also show that following his right 
inguinal hernia surgery on April 9, 2001, he was unable to 
void (urinate).  A May 23, 2001, treatment record noted that 
complications from the April 2001 hernia surgery included 
AUR, or acute urinary retention.  A June 2001 VA treatment 
record noted that he had urinary retention secondary to an 
enlarged prostate.  He was required to wear a Foley catheter 
until August 23, 2001, when he underwent a transurethral 
resection of the prostate (TURP).  

Following the August 2001 procedure, VA treatment records 
noted that he was voiding well.  See August 31, 2001, VA 
outpatient treatment record.  As there is some medical 
evidence that the veteran's voiding problems were a result of 
his hernia surgery, notably the May 2001 treatment record, a 
medical opinion is necessary prior to an adjudication of this 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  Direct the claims file to an 
appropriate physician for a medical 
opinion.  The physician should review the 
claims file in connection with the 
requested opinion, and is asked to address 
the following:

a.  Is it at least as likely as not 
(i.e., whether it is 50 percent or 
more probable) that the veteran 
developed an additional urinary 
disability, including a voiding 
dysfunction, in connection with the 
April 2001 inguinal hernia surgery 
(compare the veteran's condition 
immediately before the April 2001 
surgery to the veteran's condition 
after such care or treatment); and 

b.  If and only if the veteran 
developed an additional urinary 
disability in connection with the 
April 2001 surgery, provide as 
opinion as to whether it is at least 
as likely as not that the surgical 
treatment resulted in the veteran's 
urinary disability; and

c.  If and only if the additional 
urinary disability was a result of 
VA treatment, provide opinions as 
to: (1) whether it is at least as 
likely as not that this additional 
disability was reasonably 
foreseeable; and (2) whether it is 
at least as likely as not that this 
additional disability was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical or surgical 
treatment.

A complete rationale should be expressed 
for all opinions provided.  If the 
physician finds that it would be helpful 
or necessary to obtain a consult and/or 
examination in order to address items 
enumerated above, that should be 
accomplished.

2.  Thereafter, the 38 U.S.C.A. § 1151 
claim should be re-adjudicated.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  An appropriate response 
time should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


